UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 22, 2007 GULF WESTERN PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) 000-52309 (Commission File Number) Nevada 98-0489324 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 4801 Woodway Drive, Suite 306W, Houston, Texas 77056 (Address of principal executive offices and Zip Code) 713.355.7001 Registrant's telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On March 22, 2007, J. Tim Altum was appointed Director of Gulf Western Petroleum Corporation.Mr. Altum has over twenty-years geological experience; holds a Master of Science in Geology, Baylor University; and serves as senior geological advisor to multiple international oil and natural gas exploration and production companies. Our board of directors now consists of Messrs. W. Milton Cox, Sam Nastat, Don Sytsma, Arden McCracken andTim Altum. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GULF WESTERN PETROLEUM COCPORATION /s/ Don Sytsma By: Don Sytsma Director, CFO and Secretary Date: March 23, 2007 -2-
